Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 11, 2021

                                    No. 04-19-00771-CV

  Kent B. HOFFMAN, Susan Hoffman Binieck, E. Peter Hoffman Jr., and Marni H. Cooney,
                                  Appellants

                                              v.


Andrew M. THOMSON; CDG Peeler Family Limited Partnership; Cynthia L. Littlefield; The Dick
Family Irrevocable Trust; Gordon G. Thomson; Jane Elizabeth Erzen; Larry Wayne McCarty; Linda
M. Ball; Michael David Dick; North Thomson Oil and Gas LP; Patricia P. Fleming; Paul W. Peeler
 Family Limited Partnership; Sandra Shannon Collins; Shannon Family Trust; Thomson Oil & Gas
  Investments LP; Coconut Point ST, LLC; Coconut Point OE, LLC; Colonial Villa Estates, LLC;
      Lazy Daze KLA, LLC; Whispering Pines Mobile Home Park, Ltd.; and R&H Paul, Inc.,
                                          Appellees

               From the 343rd Judicial District Court, McMullen County, Texas
              Trial Court No. M-17-0008-CV-C, Consolidated M-17-0034-CV-B
                        Honorable Janna K. Whatley, Judge Presiding


                                       ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice

       The panel has considered Appellees’ motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court